Name: COMMISSION REGULATION (EC) No 2852/95 of 8 December 1995 providing for the rejection of applications for export licences in relation to products falling within CN code 1001 90 99
 Type: Regulation
 Subject Matter: plant product;  trade policy;  tariff policy
 Date Published: nan

 No L 296/30 EN Official Journal of the European Communities 9 . 12. 95 COMMISSION REGULATION (EC) No 2852/95 of 8 December 1995 providing (or the rejection of applications for export licences in relation to products falling within CN code 1001 90 99 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1863/95 (2), Having regard to Commission Regulation (EC) No 1162/95 of 23 May 1995 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (3), as last amended by Regulation (EC) No 2147/95 (4), and in particular Article 7 (3) thereof, Whereas the quantity covered by applications for advance fixing of refunds on common wheat is of great impor ­ tance and could give rise to speculation ; Whereas it has therefore been decided to reject all appli ­ cations for export licences of such products made on 6, 7 and 8 December 1995, HAS ADOPTED THIS REGULATION : Article 1 In accordance with Article 7 (3) of Regulation (EC) No 1162/95, applications for export licences with advance fixing of refunds for products falling within CN code 1001 90 99 made on 6, 7 and 8 December 1995 shall be rejected. Article 2 This Regulation shall enter into force on 9 December 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 December 1995 . For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 181 , 1 . 7 . 1992, p. 21 . 0 OJ No L 179, 29. 7. 1995, p. 1 . ¥) OJ No L 117, 24. 5. 1995, p. 2. ( ¦) OJ No L 215, 9. 9 . 1995, p. 4.